Certiorari, Relator seeks to quash the judgment of the St. Louis Court of Appeals in the case of Terry v. Hague et al., 251 S.W. 77, lately pending before it on appeal from the Circuit Court of Jefferson *Page 233 
County. In general outline the pertinent facts, as disclosed by the opinion of the Court of Appeals, are these: Relator, Terry, had in his possession a fund of $4,000 with respect to which John Hague, W.H. Pilliard, American Central Insurance Company, National Fire Insurance Company and Reciprocal Exchange made conflicting claims. Terry filed a bill of interpleader in the Circuit Court of Jefferson County making the claimants of the fund parties defendant; he also deposited $4,000 with the clerk of that court. Summonses were served upon the several defendants and in due time each filed his answer setting up his claims to the fund, or a part of it. A trial of the issues thus made was had, the cause submitted and taken under advisement by the court. After the institution of the interpleader suit, but before the submission of the cause, each of the three insurance companies instituted a suit in the Circuit Court of the City of St. Louis against Terry for recovery of the fund of $4,000. After the submission in the interpleader suit, Terry, the plaintiff therein, instituted against all the defendants therein, in the Jefferson Circuit Court, an independent action to restrain the defendants from bringing any further suits against him for the fund and from prosecuting the actions therefor then pending in the Circuit Court of the City of St. Louis. In this latter suit plaintiff obtained judgment in the trial court. On appeal of three defendants, the three insurance companies, the judgment as to them was reversed. The judgment of the Court of Appeals reversing that of the trial court is the judgment sought to be quashed in this proceeding.
The ground of decision of the Court of Appeals and the underlying reasons therefor are tersely stated in the opinion as follows:
"The point raised, that the Circuit Court of Jefferson County was without jurisdiction to prevent the prosecution of the three cases pending in the Circuit Court of City of St. Louis, is in our opinion well taken. Section 1951, Revised Statutes 1919, provides that proceedings on an injunction to stay a suit or judgment shall be had in the *Page 234 
county where the judgment was rendered or the suit is pending.
"It will be perceived that this is a bill simply to enjoin proceedings at law. The main purpose of this suit, and the primary relief prayed, is an injunction to enjoin the prosecution of suits pending in the Circuit Court of City of St. Louis. Injunction is not prayed as ancillary or incidental to some other equitable relief; and, therefore under the statute, the remedy must be sought only in the Circuit Court of City of St. Louis.
"Counsel for plaintiff relies upon Capitain v. Trust Company,240 Mo. 492, 144 S.W. 466, and Davison v. Hough, 165 Mo. 561, 65 S.W. 731. These cases do not support plaintiff's contention that the Circuit Court of Jefferson County acted within its jurisdiction in enjoining the prosecution of the cases pending in the Circuit Court of St. Louis. In these cases, as well as in the cases cited therein, the purpose, or the main relief prayed, was not the annulling of a foreign judgment or enjoining a proceeding in a foreign court, but the injunctive relief prayed was merely ancillary or incidental to the main object of the suits. These cases are therefore to be distinguished from the instant case which is an independent proceeding, the main purpose of which is to restrain the prosecution of suits pending in a foreign jurisdiction.
"There was no evidence adduced to prove the allegation in the bill that the appellants were threatening to prosecute other suits against plaintiff, bottomed on the four thousand dollars in controversy; nor do we find any evidence in the record upon which to uphold that part of the decree enjoining appellants from filing any further suits against the plaintiff."
In a general way it may be said that the matters set forth in the petition in the injunction suit constituted an undoubted ground for equitable relief, and that it was competent for the Circuit Court of Jefferson County, as a court of general jurisdiction, to grant such relief, unless restrained by a specific statutory enactment. The *Page 235 
Court of Appeals held that it was so restrained by virtue of Section 1951, Revised Statutes 1919, which provides that proceedings in an injunction to stay a suit or judgment shall be had in the court where the judgment was rendered or the suit is pending. This ruling relator contends is in conflict with the decision of this court in Davison v. Hough, 165 Mo. 561.
In the Davison case a $5,000 policy issued by the Mutual Benefit Life Insurance Company matured upon the death of one L.E. Davison. A controversy arose among the administrator of his estate, his widow and his heirs as to who was entitled to the insurance. The insurance company instituted an interpleader suit in the Circuit Court of the City of St. Louis, making all of the claimants parties defendant. After the filing of the bill of interpleader, but before the service of summons on the defendants, a suit on the policy was commenced by the widow in Cole County and another by the children in Jackson County. Thereupon the plaintiff in the interpleader suit served notice upon the defendants therein that it would apply, on a day named, to the circuit court in which said cause was pending for an order therein restraining the defendants from prosecuting their said suits, or any other, to recover on the policy of insurance. The parties appeared in response to the notice and after a hearing in the Circuit Court of the City of St. Louis in which the interpleader suit was pending, and in that cause, the court entered its order enjoining the defendants from the further prosecution of their suits in Cole and Jackson counties. Thereupon one of the defendants sued out in this court a writ to prohibit the judge of the St. Louis court from exercising further jurisdiction in the matter of enjoining the prosecution of suits that had been instituted in Cole and Jackson counties. Relator in that case contended that the statute above referred to deprived the Circuit Court of the City of St. Louis of jurisdiction of a proceeding to enjoin the prosecution of suits pending in Cole and Jackson counties. This court denied the contention on the ground "that Section *Page 236 
3631 [now Section 1951] was intended to apply to suits coming within that class in equity jurisdiction which have for their main purpose the annulling of a judgment or enjoining a proceeding at law, and was not intended to apply to a suit in which the jurisdiction in equity exists upon other grounds than that of affording relief by injunction and when that relief is merely ancillary to the main object of the suit."
The gist of the holding in the Davison case was that the statute was not intended to deprive courts of equity of inherent powers which are necessary to enable them to make their decrees effective. The injunction granted in that case was incident to the main relief sought through the bill of interpleader. If in the instant case the injunction had been granted by the Circuit Court of Jefferson County in the interpleader suit, it would have been on a footing with the Davison case. The proceeding in the interpleader suit in the Jefferson County Circuit Court did not confer upon that court jurisdiction generally over all related matters. Its jurisdiction as distinguished from the jurisdictions of other circuit courts in the State was thespecific jurisdiction invoked by the filing of the interpleader, and that jurisdiction was limited to the granting of relief in that cause. As to other and wholly independent actions, though involving in some particulars the same cause of action, the jurisdiction of the Circuit Court of Jefferson County, at least so far as subject-matter is concerned, was in no way different from that of the circuit court of the adjoining County of Washington, or any other circuit court in the State. As the injunction in this case was not granted in the interpleader suit, but in an independent proceeding instituted solely for that purpose, the question of jurisdiction raised with respect to it is not ruled by the Davison case. The distinction is clearly pointed out by the Court of Appeals.
No conflict of decision appearing our writ should be quashed. It is so ordered. *Page 237